DISSENTING OPINION BY
SHOGAN, J.:
I respectfully dissent. In my view, the failure to sentence Appellee on Count 1 of the Information was a mistake with a remedy, and I would remand this matter to the trial court for resentencing.
The Majority leaves unanswered a question as to whether the trial court may still sentence Appellee on Count 1. Regardless of whether one considers this case to be a manifest error in the imposition of a sentence or a simple failure to sentence, the answer should be “yes.”
If viewed as a manifest error, based on the trial court’s mistaken presumption that Count 5 was a lesser-included offense of Count 1, the trial court should be permitted to correct its mistake. In Commonwealth v. Klein, 566 Pa. 396, 781 A.2d 1133 (2001), our Supreme Court held that, notwithstanding a pending appeal, a trial court had jurisdiction to correct a manifest error in a sentence it imposed. Here, it was a manifest error in that the trial court failed to impose any sentence or even mention Appellee’s conviction at Count 1, and jurisdiction is not at issue given our ability to vacate and remand. Thus, the reasons for allowing the trial court to correct its acknowledged mistake are even more compelling here.
If we view this as a failure to sentence, we note that Pennsylvania Rule of Criminal Procedure (“Pa.R.Crim.P.”) 704(A) provides as follows:
Procedure at Time of Sentencing
(A) Time for Sentencing.
(1) Except as provided by Rule 702(B), sentence in a court case shall ordinarily be imposed within 90 days of conviction or the entry of a plea of guilty or nolo contendere.
(2) When the date for sentencing in a court case must be delayed, for good cause shown, beyond the time limits set forth in this rule, the judge shall include in the record the specific time period for the extension.
(3) In a summary case appeal, sentence shall be imposed immediately following a determination of guilt at a trial de novo in the court of common pleas.
Pa.R.Crim.P. 704(A).
Clearly, in the case at bar, there is a conviction without an accompanying sentence. It is also evident that the mechanical 90-day period for imposing sentence has now passed. However, I am guided *168by cases applying the former version of this Rule, Pa.R.Crim.P. 1405.
If a violation of Pa.R.Crim.P. 1405 occurs, the remedy of discharge is the appropriate one. Commonwealth v. Anders, 555 Pa. 467, 471, 725 A.2d 170, 172 (1999). However, discharge is not automatic simply upon a showing of a violation of the sixty (60) day sentencing rule. Id. Rather, to determine whether discharge is appropriate, a trial court should inquire into the following factors:
(1) the length of the delay falling outside of Rule 1405(A)’s 60-day-and-good-cause provisions, (2) the reason for the improper delay, (3) the defendant’s timely or untimely assertion of his rights, and (4) any resulting prejudice to the interests protected by his speedy trial and due process rights. Prejudice should not be presumed by the mere fact of an untimely sentence. Our approach has always been to determine whether there has in fact been prejudice, rather than to presume that prejudice exists. The court should examine the totality of the circumstances, as no one factor is necessary, dispositive, or of sufficient importance to prove a violation.
Id. at 473, 725 A.2d at 173 (citations omitted).
Commonwealth v. Padden, 783 A.2d 299, 315 (Pa.Super.2001) (emphasis added).
Because the trial court’s failure to sentence on Count 1 appears to be an oversight, the Majority’s decision is perpetuating what the trial court admits was a mistake. Moreover, it would appear that good cause exists to extend the sentencing period and, thus, the trial court remains able to sentence Appellee on Count 1 under Pa.R.Crim.P. 704(A). As such, I would remand this matter to the trial court for immediate sentencing. Because this may affect the sentencing scheme as a whole, I would vacate the entire sentence and permit the trial court to resen-tence Appellee.
Finally, I point out that in footnote seven, the Majority claims waiver, and cites two civil cases that have no relevance as those cases do not deal with the societal protections and individual liberty interests that are the focus of criminal law. Footnote seven then ends with a paragraph that simply deems the error in sentencing “the type” that cannot be corrected. There is no legal authority or support for this finding, and as explained above, I cannot agree with the Majority’s conclusion. Therefore, I respectfully dissent.